Citation Nr: 1444833	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right third finger disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a fracture of the right (major) first (thumb) metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION


The Veteran had active service from July 1957 to February 1960 and from September 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  The former granted service connection for the right thumb fracture residuals and assigned an initial 10-percent rating, effective in November 2006.  The latter denied the right middle finger claim.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  They are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In August 2012, the Board remanded the case for additional development.

The issue of entitlement to service connection for a right third finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) in Washington, DC completed the additional development directed in the August 2012 remand.

2.  The Veteran's right thumb metacarpal fracture residuals manifest with painful motion and favorable ankylosis.  A gap of more than two inches between the thumb pad and the fingers has not manifested.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for right thumb metacarpal fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5224, 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Further, the Board remanded the case for an additional examination.  Neither the Veteran nor his representative has asserted that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

By way of history, the Veteran aggravated a thumb fracture during his active service while attending the U.S. Military Academy.  The AOJ assigned the initial rating under DC 5228.  See 38 C.F.R. § 4.71a.

Under the applicable rating criteria, the ratings are the same for both the major and minor extremity.  A 10-percent rating is assigned for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20-percent rating is warranted where the gap is more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228.

At the January 2008 VA examination, the Veteran reported that he had experienced long-term hand pain over the years.  His thumb pain had recently increased and he noticed a loss of grip strength.  He reported further that he could not open jars with his right hand, and he had difficulty writing.  At the time of the examination, he worked full time as an administrative law judge (ALJ), and he had not lost any time from work as a result of his hand condition.

Physical examination of the right hand revealed no obvious deformity of the thumb carpometacarpal joint, see 38 C.F.R. § 4.71, Plate III, but there was no active motion, as it was fixed at approximately 20 degrees of adduction.  There was hyperextension of the metacarpophalageal joint, but the interphalangeal joint appeared normal.  There was no sensory deficit of the thumb or hand, nor was there pain on palpation of the fingers.  The Veteran was able to touch the proximal palmar crease with all fingertips without difficulty.  The examiner assessed the Veteran's right hand grip as 3/5, at most, due to complaints of pain in the carpometacarpal joint.  Range of motion was diminished due to pain on repetitive motion.  The examiner diagnosed degenerative joint disease of the right thumb carpometacarpal joint, with residual adduction deformity of the first metacarpal.

Painful limited motion would warrant the assigned 10-percent rating.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Nonetheless, the Board finds no factual basis on which to allow a higher, 20-percent, rating, as the clinical findings did not include a gap of more than two inches between the thumb pad and the fingers.  The examiner noted right thumb LOM and pain on repetitive use testing, but he also could not determine the extent of any additional loss.

The Board also notes the finding of the 20 degrees of fixed adduction of the right thumb.  The examiner's description of the deformity describes favorable ankylosis.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis...Single...Digits, Notes (1), (4)(iv).  Favorable ankylosis of the thumb warrants a 10-percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  Hence, the Board finds the Veteran's right thumb fracture residuals to be appropriately reflected by the assigned 10-percent rating as of the January 2008 examination.  Importantly, the Board notes that concurrent ratings for loss of motion and ankylosis would constitute impermissible pyramiding under 38 C.F.R. § 4.14. 

In June 2008, the AOJ received a report of evaluation from J.E.O., M.D., a private orthopedic surgeon.  He noted the Veteran's reported right-hand complaints as essentially the same as those noted at the January 2008 VA examination.  In this report, the Veteran denied any paresthesias into the fingers of the right hand.  Per Dr. O., physical examination of the Veteran's right thumb revealed tenderness to palpation of the first carpal metacarpal joint with swelling, and there was a positive compression test.  The active ROM was from full extension at the MP joint to 20 degrees of flexion; and, full extension from the IP joint to 60 degrees of flexion.  Dr. O. noted right hand X-rays were read as having shown marked degenerative changes of the first carpal metacarpal joint with subluxation of the joint.

The Board acknowledges Dr. O's findings, but notes they do not indicate that a rating higher than 10 percent was met or approximated.  See 38 C.F.R. § 4.71a, DC 5224.

The Veteran was afforded another examination in January 2009.  The examination report reflects the claims file was not available for review by the examiner, but she took a complete history from the Veteran and noted his electronic records.  The Veteran complained of increased pain in his right hand.  He reported difficulty gripping, zipping, typing, and writing; and, he stated he avoided shaking hands due to pain.  He also could not lay his right hand flat.  He used Alleve two to three times a week and warm water soaks for relief of symptoms during flares.  The examiner noted pain, LOM, swelling, deformity, weakness, and stiffness as other symptoms.

Physical examination revealed pain on active motion, and a gap between the right thumb pad and the fingers of less than one inch.  There also was anklylosis of the carpometacarpal joint at 20 degrees of flexion.  The examination report reflects favorable ankylosis of the right thumb.  Although the Veteran stated his sensation seemed slightly less on the right, the examiner noted sensation to light touch and sharp was intact.  Thumb strength for grip and hyperextension was 3/5, and 4-5/5 for flexion.  The examiner noted that the Veteran's decreased motion and grip strength due to pain would significantly impact dexterity for writing, zipping, etc.

The objective findings on clinical examination show the Veteran's right thumb fracture residuals continued to more nearly approximate the assigned 10-percent rating as of the January 2009 examination.  The Board finds a higher, 20-percent, rating was not met or approximated, as the noted gap between the right thumb pad and the fingers was not more than two inches.  38 C.F.R. § 4.71a, DC 5228.  Further, the examiner noted that there was no additional loss of ROM on repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also notes that favorable ankylosis is also rated at 10 percent, DC 5224, and the examiner noted the other fingers of the right hand were not impacted by the thumb symptomatology.  See 38 C.F.R. § 4.71a, DC 5224, Note.

Another examination was conducted in April 2010.  The Veteran reported the primary difficulty he experienced with his right thumb was with fine movements, such as buttoning his shirt and writing.  Physical examination revealed an adduction deformity of the first metacarpal, and a hyperextension deformity of the first metacarpophalangeal joint.  While the examiner was able to induce passive motion of the joint, the examination report reflects there was neither active flexion, extension, or hyperextension of the metacarpophalangeal joint nor motion of the carpometacarpal joint.  The only motion of the right thumb noted was of the interphalangeal joint.  Repetitive-use testing revealed motor weakness of flexion and extension of the interphalangeal joint.  The examiner diagnosed post-fracture of the right thumb proximal metacarpal, with restriction of motion of the carpometacarpal and metacarophalangeal joint.  The remainder of the fingers were within normal limits.

The Board notes the examiner's findings on examination.  Unfortunately, they were not noted in terms compatible with the rating criteria.  The examiner did not indicate whether the Veteran's functional loss due to pain, LOM, and weakness, etc., resulted in a gap of more than two inches between the thumb pad and the fingers.  As a result, as noted in the August 2012 Board remand, the examination was found inadequate, and the case was remanded for another examination.

At a September 2012 VA examination, the Veteran reported that since the April 2010 examination his right thumb felt stiffer and tighter.  Additionally, when writing while holding a pencil normally, pain moved down his thumb.  When he stopped writing the pain was relieved.  He reported further that he did much of his work on a computer.  The Veteran denied any impact on the right thumb from flare-ups.

Physical examination revealed no tenderness to palpation or pain.  Hand grip strength was 5/5.  There was no gap between the thumb pad and the fingers or between any fingertips and the proximal transverse crease of the palm.  There was no evidence of painful motion in the attempt to touch the palm with the fingertips.  The Veteran complained that he was unable to flex the right third finger.  However, when asked to make a fist with his fingers, he was able to do so, which, the examiner noted, required him to flex the finger.  The Veteran also reported he was unable to oppose the right thumb to the index finger, and he held his fingers about one centimeter apart.  The examiner, however, noted that the Veteran was able to complete the maneuver with passive ROM and good strength.  The examiner noted further that there was decreased ROM of the metacarpal joint of the right thumb, but the Veteran was able to oppose his thumb to all fingers.  The examiner noted the main occupational impact of the right thumb fracture residuals was the pain experienced when writing.

In light of the examiner's clinical finding that the right thumb could oppose all of the fingers, there is no basis for a rating higher than 10 percent under DC 5228.  The Board notes the examiner's finding of the absence of ankylosis of the right thumb, which is contrary to the other examinations of record since 2008.  Thus, the Board finds the evidence of record shows the right thumb fracture residuals meet the criteria for the assigned 10-percent rating for favorable ankylosis.  See 38 C.F.R. § 4.71, DC 5224.  The Board finds a higher, 20-percent, rating was not met or approximated, as the preponderance of the evidence of record shows the right thumb ankylosis does not manifest with unfavorable ankylosis.  Further, the examiner noted that repetitive-use testing did not reveal any additional loss of ROM due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.

The Board acknowledges the Veteran's several written submissions that describe his chronic pain and stiffness of the right thumb, and the impact on his ability to do fine movements and hold onto objects.  The objective evidence of record, however, shows that the 10-percent rating reasonably compensates the Veteran for the decreased grip strength and pain manifested on examination.  See 38 C.F.R. §§ 4.1, 4.10.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where the right thumb manifested at a rate more severe than the assigned 10 percent.  The Board finds, however, that the right thumb fracture residuals have manifested at the 10-percent rate throughout the entire reporting period.

The Board has also considered the appropriateness of referral for consideration of higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  As set forth and discussed earlier in the decision, however, the Veteran's right thumb fracture was rated in accord with the rating criteria.  Those criteria address the primary symptoms the Veteran claims, e.g., pain, decreased motion, stiffness, and weakness.  The impact of those symptoms is captured in the rating criteria based on the ability of thumb to move and work in concert with the other fingers.  See 38 C.F.R. § 4.71a, DCs 5224, 5228; see also 38 C.F.R. §§ 4.40 and 4.45.  It is also noteworthy that the right thumb does not demonstrate sufficient symptomatology to warrant the highest schedular rating.  Hence, the Board finds the rating criteria describe and anticipate the Veteran's right thumb fracture residuals, which means the disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an initial disability rating higher than 10 percent for service-connected residuals of a fracture of the right (major) thumb metacarpal is denied.


REMAND

Regrettably, the service connection claim must be remanded again.  The September 2012 examination report reflects the examiner did not render the requested nexus opinion on the right middle finger because there is no documentation of a right middle finger injury in the service treatment records.  The August 2012 Board remand, however, noted the Veteran's lay reports of an in-service football injury to the right middle finger was sufficient for concession of an in-service injury.  See 38 C.F.R. § 3.159(a)(2).  Hence, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ will arrange for a medical review of the claims file by an appropriate examiner.  Inform the examiner that review of the actual X-rays of the right middle finger should be conducted as part of the medical review.

Ask the examiner to note any currently diagnosed disorder(s) of the right middle finger and opine as follows:  is there at least a 50-percent probability that any currently diagnosed disorder, to include arthritis, is causally connected to, or consistent with, the reported in-service football injury, or is otherwise causally connected to active service?  Again, the Board accepts that the Veteran sustained injury to the third finger of his right hand in service, even though the in-service records only reflect treatment for the left hand.

The examiner is asked to provide a full explanation for the opinion(s) rendered.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ  must implement corrective procedures at once.

3.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


